Citation Nr: 1705494	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the interruption of VA Vocational Rehabilitation services under Title 38, Chapter 31 was proper.

2.  Whether the discontinuance of VA Vocational Rehabilitation services under Title 38, Chapter 31 was proper.

3.  Eligibility for VA Vocational Rehabilitation services under the provisions of Title 38, Chapter 31.

(The matters of entitlement to earlier effective dates for bilateral hearing loss and tinnitus, increased ratings for low back disability, hearing loss, and tinnitus, and service connection for an ear disability, to include chronic ear infection, bilateral perforated tympanic membranes, and eustachian tube dysfunction are addressed in a separate decision under the same docket number)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to December 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 administrative decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that proposed to interrupt the Veteran's vocational rehabilitation services.  Those services were thereafter interrupted (in August 2016) and discontinued (in September 2016), all while this appeal was pending.  Therefore, the issues have been recharacterized to reflect consideration of the propriety of both the interruption and the discontinuance.  The case was previously remanded in January 2011, August 2012, and February 2016 by Veterans Law Judges (VLJs) other than the undersigned.  A May 2016 videoconference hearing was conducted before the undersigned, and a transcript of that hearing is in the record.


FINDINGS OF FACT

1.  In December 2004, the Veteran and his case manager established an Individualized Written Rehabilitation Plan (IWRP) that included an Individualized Employment Assistance Plan (IEAP) with the goal of obtaining and maintaining employment as a vocational education instructor, or in a related occupation; the plan required him to conduct an aggressive, appropriate, and good faith employment search within his training field, inform his case manager of all wages, benefits, and conditions of any employment, and keep logs of all contacts made with employers, including follow-ups, that would be sent to the case manager at the end of each month.

2.  The Veteran has been historically unresponsive to requests for employment status updates and other communications, and did not provide his case manager with regular updates, job logs, or other information as required; 

3.  In April 2006, the case manager explicitly asked him to submit job logs in accordance with his plan, and he responded by contesting the services being provided to him, indicating that he had been conducting job searches to the extent that it did not conflict with maintaining his other financial obligations, and requested a new IEAP.

4.  A July 2006 letter notified the Veteran of a proposed interruption because he had failed to comply with the terms of his rehabilitation plan and invited him to respond if he wished to continue his program, but did not address his request for a new plan.

5.  The Veteran responded in an August 2006 letter and again expressed a desire to review his rehabilitation plan, but a later August 2006 letter notified him his case was nonetheless interrupted, without addressing the August 2006 response at all.   

6.  A September 2016 letter then notified him that services were discontinued and the subsequent statement of the case (SOC) and supplemental SOC indicated he did not respond to the initial July 2006 letter and that he was uncooperative.

7.  No attempt was made to discuss the situation with the Veteran or arrange for services that may assist in resolving the problems which led to his unsatisfactory or uncooperative conduct, to include more intense efforts during the period of interruption.

8.  In light of the Board's decision regarding discontinuance of vocational rehabilitation services, the matter of basic eligibility for such services under Title 38, Chapter 31 is rendered moot, and there is no question of legal or factual error appropriate for appellate consideration.


CONCLUSIONS OF LAW

1.  The interruption of VA Vocational Rehabilitation services under Title 38, Chapter 31 was improper.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 3107, 3111, 5107(b) (West 2014); 38 C.F.R. §§ 21.1, 21.33, 21.35, 21.40, 21.53, 21.57, 21.80, 21.84, 21.94, 21.197, 21.198, 21.362, 21.364, 21.420 (2016).

2.  The discontinuance of VA Vocational Rehabilitation services under Title 38, Chapter 31 was improper.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 3107, 3111, 5107(b) (West 2014); 38 C.F.R. §§ 21.1, 21.33, 21.35, 21.40, 21.53, 21.57, 21.80, 21.84, 21.94, 21.197, 21.198, 21.362, 21.364, 21.420 (2016).

3.  The claim seeking eligibility for VA Vocational Rehabilitation services under Title 38, Chapter 31 is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board's decisions regarding the interruption and discontinuance of vocational rehabilitation services are wholly favorable and the remaining matter is rendered moot by that decision.  Thus, there is no need to belabor the impact of the VCAA on these matters because any notice or duty to assist omissions would be harmless.  

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Legal Criteria, Factual Background, and Analysis

The purpose of vocational rehabilitation services provided in Chapter 31, Title 38 of the United States Code is to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  A veteran who meets the criteria for basic entitlement may be provided a program of rehabilitative services which may include medical, diagnostic, counseling, educational, vocational, or employment services, among other services, as are determined to be needed and appropriate.  38 C.F.R. § 21.35(i).

As part of rehabilitation services, an IWRP must be developed by VA and the veteran describing the goals of the program and the means through which the goals will be achieved.  38 C.F.R. § 21.1.  As part of an IWRP, where appropriate (such as here), an IWRP will include an individualized employment assistance plan (IEAP), which is meant to assure that a "comprehensive, thoughtful approach is taken, enabling eligible veterans to secure suitable employment."  Id. at § 21.88.  The veteran, a counseling psychologist, or vocational rehabilitation specialist may request a change in the plan at any time.  Id. at § 21.94.

The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitative services under Chapter 31.  38 C.F.R. § 21.362 (a).  Specifically, a veteran must: (1) cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and re-enrollment in a course, changing the rate at which a course is pursued, requesting a leave of absence, requesting medical care and treatment, securing supplies, and other applicable procedures; (5) conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362 (c).  However, vocational rehabilitation staff with case management responsibility must also monitor the Veteran's conduct and cooperation as necessary and provide assistance which may be authorized, or for which arrangements may be made under other programs, to enable the veteran to maintain satisfactory conduct and cooperation.  38 C.F.R. § 21.362(d).  

When the case manager determines that the veteran's conduct or cooperation are not in conformity with provisions of § 21.362(c), the case manager will (1) discuss the situation with the veteran; (2) arrange for services, particularly counseling services, which may assist in resolving the problems which led to the veteran's unsatisfactory conduct or cooperation; and (3) interrupt the program to allow for more intense efforts, if the unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in "interrupted" status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include the effects of the veteran's service and nonservice-connected conditions, family or financial problems which had led the veteran to unsatisfactory conduct or cooperation, or other circumstances beyond the veteran's control.  38 C.F.R. § 21.364.  

In August 2000, the Veteran was found entitled to vocational rehabilitation services and was deemed to have a serious employment handicap.  At that time, a plan was developed for him to complete a teaching certification from the University of South Florida (USF).  In December 2004, the plan was redeveloped to retroactively pay for completion of a Bachelor's degree in Industrial Technical Education (ITE) from USF in order to make the Veteran more employable.  This redevelopment also included an employment search that required, in part, the Veteran to make five to eight employer contacts a week and accept job interviews as offered.  He was to conduct an aggressive, appropriate, and good faith employment search within his training field.  The plan indicated he would also keep his case manager informed of all wages, benefits, and conditions of employment, as well as keep logs of all contacts made with employers, including follow-up meetings.  The logs were to be sent to the case manager at the end of the month. 

In December 2004, the Veteran completed his Bachelor's degree in ITE as anticipated.  Records indicate the case manager also provided the Veteran contact information for various career services, including the Disabled Veteran Outreach Program (DVOP) and the USF Career Services center.  Thereafter, however, there is no record of VA any information bearing on the Veteran's employment status or the nature and extent of his job search for some time.  In February 2005, a list of historical events indicates the Veteran had graduated and was apparently seeking employment as a vocational instructor for automotive mechanics, but there was no confirmation of that fact.  The following month, a notation indicates the DVOP informed VA that the Veteran was meeting with them and working suitably as a vocational instructor for Hillsborough County schools.  He apparently liked the work and indicated he did not need any additional assistance at that time.  However, an April 2005 notation indicates the Veteran was, in fact, working part-time while his rehabilitation plan sought full time employment.  Therefore, records indicate that employment services were to be continued.  A June 2005 notation indicates, without confirmation, the Veteran may have been working as a full-time vocational instructor.

A July 2005 letter to the Veteran invited him to meet with his case manager to review his resume as part of beginning of the "Job Ready" phase of his plan.  The Veteran contacted his case manager by e-mail, requesting to develop an IEAP.  She responded in August 2005 by noting that his revised IWRP in December 2004 included an IEAP, and said it had been completed.  However, she asked him to update her on his employment and provided him an attachment to assist in that task, noting that his response would help determine if he was in need of employment services.  The Veteran responded with a correspondence contesting the assertion that the December 2004 plan was complete.  He indicated that "[a]fter seven months of the employment phase, 'Suitable Employment' goal has yet to be achieved" and that "the only attempts at contacting prospective employers were done by myself."  However, he did not respond to his case manager's request for specific information regarding his employment status.  She replied and reiterated that she was hoping he would provide her with information about whether or not he was employed and the days and times she could contact him.  Thereafter, there was again no contact from the Veteran for some time, until February 2006, when the Veteran requested to review his file.  After corresponding with the Veteran regarding availability, an appointment was eventually scheduled for March 2006.

Later that month, a letter was sent to the Veteran informing him of the employment services part of his program and that his case manager's role was to facilitate his entry into employment.  It explained that an employment coordinator would also work on his case and he would receive assistance with his job search from his case manager, the employment coordinator, and the DVOP representative, to include providing job leads, assistance with resume development, employment adjustment allowance, and supportive counseling.  He was invited to schedule an appointment with the employment coordinator and to bring a copy of his resume, cover letter, and any other information he would need to conduct an employment search.  If he was already employed, he would be provided services to ensure that his position was stable and that his needs were met to allow him to maintain that position.  

In April 2006, the Veteran emailed his case manager an updated resume.  She took time to review it and provided a revised version for his approval.  She also asked him for copies of job logs.  The Veteran's response contested the extent of services provided and expressed a desire to redevelop his plan.  He alleged that VA was failing in its duties to help him search for jobs because he had not received a single job referral from VA.  Though he did not include any job logs as requested and required under his plan, he maintained that he was searching for jobs as much as he could while maintaining his financial obligations and stressed that it was very difficult to "make ends meet."  

A July 2006 letter proposed to interrupt the Veteran's vocational rehabilitation and employment program from August 17.  2006 because he had not demonstrated an aggressive employment search or complied with requests to do so.  A separate letter indicates he was also denied payment of an employment adjustment allowance because he had failed to provide an updated resume and cover letter or provided documentation of a full-time, aggressive job search.  The letters invited the Veteran to respond if he wished to continue his program.  In response, he submitted a response, received on August 6, 2006, expressing discontent with his rehabilitation plan, and felt it should be updated.  He said it was not functional to his needs.  On August 16, 2006, a letter was sent informing him the proposed interruption was to be implemented.  He was told to contact his counselor if he wanted to participate in further rehabilitation services and informed that failure to do so would result in discontinuance of the program.  However, there was no discussion of his August 2006 correspondence, his prior request to redevelop his plan, or his general dissatisfaction with his employment assistance plan indicated in statements throughout the record.  There is no documented response to the August 2006 interruption notice, and a September 2006 letter thereafter informed him that his program had been discontinued.  The SOC and SSOC added that the Veteran's file was closed because no employment information could be obtained, or further services provided, without his cooperation and he was unwilling to provide such information.  

Interruption and Discontinuance of Vocational Rehabilitation Services

Although VA staff may, under the law, place a veteran's case in interrupted status at any time if it is deemed that they have become uncooperative or otherwise have unsatisfactory conduct with respect to their rehabilitation program, the language of 38 C.F.R. § 21.364(b), specifically subsections (1) and (2), indicate that case managers who determine that the Veteran's conduct or cooperation are not satisfactory must discuss the situation with the Veteran and arrange for services, including (but not limited to) counseling services, which may assist in resolving the problems leading to unsatisfactory conduct.  Here, the Board finds that it is certainly may be true that the Veteran has, at many times during his enrollment in rehabilitation services, been unresponsive, accusatory, or otherwise appeared uncooperative.  Specifically, his rehabilitation plan (which he signed and acknowledged) specifically commits him to providing his case manager with updates regarding employment status, his job search, and physical logs of employer contact on a monthly basis, and he failed to provide any such information, even on repeated requests.  Notably, his case manager had to contact third party sources (i.e., career services programs) to determine his employment status at times.  However, although the Board cannot question the extent or dedication with which his case manager has worked to advance the Veteran's progress under his rehabilitation plan, there is no indication that, prior to proposing to interrupt his program in July 2006, she substantively discussed the fact that his cooperation was unsatisfactory and the resulting consequences, or tried to resolve the root of the problem.  Inasmuch as the July 2006 proposal letter, itself, might serve as such discussion, there was no explanation in that letter of the specific actions he took (or lack thereof) which constituted uncooperative or unsatisfactory conduct-the only information provided was that he had "not demonstrated an aggressive employment search and complied with our requests to do so."  The letter, in that sense, does not, in the view of the Board, constitute any actual substantive discussion beyond mere formality.

Moreover, the letter indicates his case would be interrupted if he did not contact the case manager before August 17, 2006, and the Veteran did, in fact, respond in his own correspondence, received on August 6, 2006.  However, for reasons passing understanding, the following August 16, 2006 letter implementing the interruption did not acknowledge that response, which specifically invokes his legal right under the governing regulations to request a review or redevelopment of his rehabilitation plan under 38 C.F.R. § 21.94.  Furthermore, the subsequent SOC and SSOC indicate he did not respond to the July 2006 proposal at all, which is confusing, to say the least, given the August 6, 2006 letter was considered a notice of disagreement with that very July 2006 letter.  The Board also notes that there was no attempt to arrange for other services to help resolve the problems which led to the Veteran's unsatisfactory or uncooperative conduct.  Here, it is apparent that the Veteran's dissatisfaction with his plan played a role in his unsatisfactory or uncooperative conduct, and review of that plan is certainly well within the scope of services available to him under Chapter 31.  Under the circumstances, the Board finds that 38 C.F.R. § 21.364 requires the case manager to engage the Veteran, determine the reasons for his uncooperative or unsatisfactory conduct (to include, but not be limited to, his dissatisfaction with his rehabilitation plan), and to attempt to resolve the problems identified prior to interrupting.  Then, if the behavior still persists, interruption is appropriate with the goal of undertaking more intense efforts to seek meaningful resolution.  Thus, in this case, there is no reason to believe that interruption was proper.

Finally, 38 C.F.R. § 21.364(b)(3) provides that interruption of the program is meant to "allow for more intense efforts, if the unsatisfactory conduct and cooperation persist," and that only after a "reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted" will the Veteran's case be discontinued.  As discussing the situation with the Veteran and arranging for services (including, but not limited to, review and redevelopment of the rehabilitation plan, if appropriate) to assist in resolving problems leading to unsatisfactory conduct or cooperation were not conducted, there is no reason to believe that discontinuance in this case was proper.   

In light of the above, the Board finds that the August 2016 interruption and the subsequent September 2016 discontinuance of the Veteran's vocational rehabilitation services were both improper.  Any remaining reasonable doubt is resolved in the Veteran's favor, and the Board finds the appeal in these matters must be granted.

Eligibility for Vocational Rehabilitation Services

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary, and may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. §§ 7104, 7105(d)(5).  

As explained in the findings of fact, the Board's finding that interruption and discontinuance of the Veteran's vocational rehabilitation services was improper renders the matter of eligibility for such services moot, as his case should revert back to its status prior to interruption in August 2006.  Therefore, there are no more questions of factual or legal error that remain for appellate consideration, and that matter must be dismissed.


ORDER

The interruption and discontinuance of VA Vocational Rehabilitation services were both improper; to that extent, the appeal is granted.

The appeal regarding eligibility for VA Vocational Rehabilitation services is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


